                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8       THOMAS DAVIDSON, ET AL.,                           Case No.16-cv-04942-LHK (VKD)
                                                           Plaintiffs,                        ORDER RE JOINT DISCOVERY
                                   9
                                                                                              DISPUTE LETTER RE APPLE’S
                                                    v.                                        PRODUCTION OF EMAIL
                                  10
                                                                                              ATTACHMENTS AND EMBEDDED
                                  11       APPLE, INC.,                                       IMAGES
                                                           Defendant.                         Re: Dkt. No. 273
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs contend that Apple’s production of electronic stored information (“ESI”) in this

                                  14   case includes a number of documents that originally included attachments and/or embedded

                                  15   images, but which have been produced in discovery without those attachments and images.1

                                  16           The parties and the Court discussed a possible resolution of this dispute at the hearing on

                                  17   November 20, 2018. Consistent with that discussion, and for the reasons stated on the record

                                  18   during the hearing, the Court orders as follows:

                                  19           1.        No later than November 30, 2018, Apple shall produce to plaintiffs all missing

                                  20   attachments and embedded images associated with the 248 Apple-produced emails plaintiffs

                                  21   previously identified, and that the parties reference in their joint discovery dispute letter. Apple

                                  22   shall produce the missing attachments and embedded images in a manner that permits plaintiffs to

                                  23   easily associate the attachments and images with the emails to which they belong. If, after a

                                  24   reasonable and diligent search, Apple is unable to locate particular attachments or images, it shall

                                  25   so inform plaintiffs.

                                  26           2.        If plaintiffs subsequently identify other Apple-produced emails or ESI that are

                                  27

                                  28
                                       1
                                         The parties’ joint submission refers only to emails, but at the hearing plaintiffs’ counsel indicated
                                       the problem also extends to other ESI.
                                   1   missing attachments or embedded images, and if plaintiffs reasonably require the missing

                                   2   attachments or images in order to prepare for summary judgment, trial, or other proceedings in this

                                   3   case, they may bring those documents to Apple’s attention, and Apple shall promptly search for

                                   4   and produce the missing attachments or images, in the same manner as in paragraph 1 above.

                                   5          This order is without prejudice to either party seeking the Court’s further assistance with

                                   6   this dispute, should assistance prove necessary, by means of the discovery dispute resolution

                                   7   procedure set forth in the Court’s Standing Order for Civil Cases.

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 20, 2018

                                  10

                                  11
                                                                                                   VIRGINIA K. DEMARCHI
                                  12                                                               United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
